Case: 7:19-cv-00020-KKC-EBA Doc #: 32 Filed: 06/11/20 Page: 1 of 1 - Page ID#: 238




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                SOUTHERN DIVISION
                                   AT PIKEVILLE

 ALISHA CONGLETON,                                      CIVIL ACTION NO. 7:19-20-KKC
      Plaintiff,

 V.                                                               JUDGMENT

 MICKEY STINES, Individually and in his
 official capacity as Letcher County Sheriff,
      Defendant.



                                          *** *** ***

       In accordance with the opinion and order entered on this date, the Court hereby ORDERS

 and ADJUDGES as follows:


       1) Defendant Mickey Stines’ motion for summary judgment (DE 17) is GRANTED;

       2) judgment is entered in favor of Mickey Stines, individually and in his official

           capacity as Letcher County Sheriff;

       3) this matter is STRICKEN from the Court’s active docket; and

       4) this judgment is FINAL and APPEALABLE.



       Dated June 11, 2020
